EXHIBIT 10(b)17 BASE SALARIES OF NAMED EXECUTIVE OFFICERS ALABAMA POWER COMPANY The following are the annual base salaries, effective March 1, 2011, of the current Chief Executive Officer and Chief Financial Officer of Alabama Power Company and certain other current or former executive officers of Alabama Power Company who served during 2010. Charles D. McCrary$758,611 President and Chief Executive Officer Art P. Beattie* $556,400 Executive Vice President, Chief Financial Officer and Treasurer Mark A. Crosswhite**$399,543 Executive Vice President Theodore J. McCullough***$219,305 Senior Vice President Steven R. Spencer $414,737 Executive Vice President Jerry L. Stewart****$364,132 Senior Vice President Philip Raymond*****$271,039 Executive Vice President, Chief Financial Officer and Treasurer *Through August 12, 2010 **Through December 31, 2010 ***Effective July 1, 2010 ****Retired October 1, 2010 ***** From August 13, 2010
